The opinion of the Court was made known at the September Term, 1848, in the county of York, drawn up by
Whitman C. J.
The first question raised on the part of the defendant, is as to the right of the administrator to maintain an action on the bond, for the causes assigned as breaches of the condition annexed to it. The contract was between the *528defendant and the intestate ; and the suit is between the representative of the latter, and the defendant. At common law we have only to look to the parties on record ; and then to the cause of action. If the parties to the record are such as may sue and be sued, on the contract set forth, we must then see if there be a cause of action. Whether some other person is ultimately to be benefited by a recovery at common law we have no occasion generally, to inquire. Whether the interest to be consulted be of a legal or equitable character has but little, if any thing, to do with the cause of action. If there has been a breach of the condition of the • bond, whether it took place before or since the decease of the intestate, his legal representative must be the one, at common law, entitled to maintain an action to recover the damages accruing in consequence of it.
It is true, however, that Courts of law have been in the habit of lending their aid to protect the rights of those beneficially interested, in a merely equitable point of view ; but never to defeat such claims; nor to allow such considerations to interfere with the cause of action. In the present instance it does not appear to be necessary for the Court to know for whose benefit this action was instituted ; or whether it was brought by the intestate’s representative, of his own accord, and with a view to the benefit of the estate; or by some one in the name of such representative, with a view to avail him or herself of an equitable right, arising under that bond. The defendant has no release, from the intestate or his representative, to set up. If he had, we might be called upon, in consequence of some equitable right, appearing in some third person, to determine whether it should operate or not. He gave his bond, and at the time of giving it acknowledged himself to be then indebted to the intestate. The indebtment was to be avoided by the performance of certain conditions. If those conditions have not been performed, as agreed, the indebtment remains ; and payment may be enforced by the representative of the obligee. The first objection, therefore, to the maintenance of the action, fails.
*529We come now to the consideration of the question whether the condition of the bond has been performed. The condition of it, in reference to the widow of the intestate, is in these words, “she shall enjoy one fifth part of the produce (of the farm conveyed to defendant,) delivered to her free from all expense on her part; also the privilege of keeping one cow, and one pair of sheep and furnishing her with the back room and bedroom adjoining; with the use of the kitchen together with a sufficient quantity of firewood, cut in suitable lengths for her fire, sufficient for her use during her natural life.”
The questions raised under this part of the condition are, first, was the defendant bound to deliver to the widow one fifth part of the hay, raised on the farm annually, to be by her carried away, and be disposed of by her at her pleasure; and, secondly, was she entitled to have the firewood to be furnished, and to carry it away, and dispose of it at her pleasure.
The defendant contends that she was not entitled to any part of the hay, except such as her cow and sheep might consume on the place, where they were to be kept,; and there is much reason to believe that such must have been the intention of the parties to the bond ; and if such was the intention, it is conclusive. This intention is to be sought for in the instrument declared upon, taken together, having reference, at the same time, to the nature of the contract, and the situation of the parties, and the object to be accomplished. It is not said in terms, that she shall “ enjoy” one fifth of the hay, but that she shall “ enjoy” one fifth of the produce. Was one fifth of the hay included in these terms ? Hay, it is true, is an annual product of the farm, and so is pasturage. And it is not perceived, why she might not claim the one fifth of the latter as well as of the former. They are, however, both regarded, by farmers, as products to be consumed in keeping the stock on the farm; and from the products of the stock the remuneration for the hay and pasturage is expected to be derived. Good husbandry requires that such should ordinarily be the course of management upon a farm. Farms are sometimes let in the country at the halves, as farmers express it, that is, for one *530half the produce. What is meant in such ease ? Is the landlord to take one half of the crop of hay and pasturing, and then come in to share with the tenant the half of the products of the stock, kept on the other half of the hay and pasturing ? It would seem irrational to suppose that such would be the undestanding of any farmer, who did not intend the ruin of his farm. Under such a letting it is believed that the tenant could not be allowed to do otherwise, than to use the hay, cut on the farm, in feeding stock upon it, and that the landlord would have no right to prevent his doing so. And the latter would, instead of one half of the hay and pasturing, be understood to be entitled to one half of the produce of the stock.
Besides, the widow was to enjoy one fifth of the produee. The expression, to enjoy one fifth of the hay, would be inappropriate. To enjoy would seem to be applicable only to what would be adapted to her personal use and accommodation.
The keeping of her cow and sheep is specially provided for, and, according to her construction, she is to have one fifth of the hay set apart for her use, and then her cow and sheep are to be kept upon as much as may be necessary of the remaining four fifths. This cannot have been the intent of the parties to the bond.
As to the wood, we think it very clear, that the defendant was not under obligation to furnish it, except so far as she might need it in the place reserved for her residence and occupation. The whole provision, taken together, shows that such was the case. Rooms were provided for her accommodation» The cow and sheep were to be kept on the place or farm. The wood was to be cut suitable for her fireplace there. It could not have been contemplated that the defendant should adapt it to a fireplace elsewhere. The setting apart of the rooms for her accommodation of residence, the keeping of the cow and sheep on the farm, and the preparation of the wood for her fireplace by the defendant, all concur to show, that the parties to the bond could never have contemplated or have understood that she was to be furnished with the wood, except for her fire in the house of the defendant, and in the room reserved for her use.

Plaintiff nonsuit.